Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153131                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 153131
                                                                    COA: 323073
                                                                    Wayne CC: 13-003689-FH
                                                                               13-003690-FH
  SAMER NACHAAT SALAMI,
           Defendant-Appellee.

  _________________________________________/

          By order of July 26, 2016, the application for leave to appeal the December 10,
  2015 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8). On order of the Court, the cases having been decided on July 24, 2017, 500
  Mich 453 (2017), the application is again considered and, pursuant to MCR 7.305(H)(1),
  in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals
  remanding this case to the trial court for proportionality review and for a hearing pursuant
  to People v Lockridge, 498 Mich 358 (2015), and we REMAND this case to the Court of
  Appeals for plenary review of the prosecutor’s claim that the defendant’s sentence was
  disproportionate, applying the standard set forth in People v Milbourn, 435 Mich 630,
  636 (1990). See People v Steanhouse, 500 Mich at 460-461.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2017
           p1023
                                                                               Clerk